Citation Nr: 0420021	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  95-15 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder and post-traumatic 
stress disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include peptic ulcer disease and gastritis.

3.  Entitlement to service connection for a heart disorder, 
to include myocardial infarction and hypertension.

4.  Entitlement to service connection for residuals of 
pneumonia.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disorder.

6.  Entitlement to a total rating for compensation based upon 
individual unemployability. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
the following: a psychiatric disorder, to include bipolar 
disorder and post-traumatic stress disorder; peptic ulcer 
disease; a heart disorder, to include hypertension; and 
residuals of pneumonia.  The RO also denied reopening the 
claim for service connection for an eye disorder and 
entitlement to a total rating for compensation based upon 
individual unemployability.

The Board notes that based upon its review of the evidence, a 
claim of service connection for glaucoma has been raised.  At 
the time of the February 1990 rating decision, which denied 
service connection for an eye disorder, the veteran had not 
been diagnosed with glaucoma.  Thus, the diagnosis of 
glaucoma would not be a part of the claim for service 
connection that had been denied previously.  See Odiorne v. 
Principi, 3 Vet. App. 456, 460 (1992); see also Ephraim v. 
Brown, 82 F.3d. 399 (Fed. Cir. 1996).  As this claim has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

In December 1996 and October 1997, the veteran testified at 
personal hearings before two of the undersigned Veterans Law 
Judges.  Transcripts of those hearings have been associated 
with the claims file.

In October 1998, the Board remanded the case for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The issue of entitlement to a total rating for compensation 
based upon individual unemployability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the post service 
diagnosis of bipolar disorder and service is not of record, 
to include manifestations of such to a compensable degree 
within one year following the veteran's discharge from 
service.

2.  The veteran has not been found to be a reliable 
historian.

3.  The veteran does not have post-traumatic stress disorder 
based upon a verified stressor.

4.  Competent evidence of post service peptic ulcer disease 
and gastritis is not of record.

5.  Competent evidence of a nexus between the post service 
diagnoses of heart disease and hypertension and service is 
not of record, to include manifestations of such to a 
compensable degree within one year following the veteran's 
discharge from service.

6.  There is competent evidence attributing small airway 
disease to service.

7.  Service connection for an eye disorder, diagnosed as 
myopia, was denied by the RO in a February 1990 rating 
decision.  The veteran was notified at that time of the 
determination, to include his appellate rights, and he did 
not appeal the decision.  

8.  The evidence received since the February 1990 rating 
decision does not bear directly and substantially upon the 
issues of entitlement to service connection for an eye 
disorder or otitis media, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include bipolar disorder and 
post-traumatic stress disorder, was not incurred in or 
aggravated by service nor may bipolar disorder be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).

2.  Peptic ulcer disease and gastritis were not incurred in 
or aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  Heart disease, to include myocardial infarction and 
hypertension, was not incurred in or aggravated by service 
and peptic ulcer disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  Small airway disease was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

5.  The February 1990 rating decision, which denied service 
connection for an eye disorder, diagnosed as myopia, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302(b), 20.1103 (2003).

6.  The evidence received since the February 1990 rating 
decision, which denied service connection for an eye 
disorder, diagnosed as myopia, is not new and material, and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

The Board notes that it will not address whether VA has met 
its duty to notify and assist the veteran in connection with 
the claim for service connection for residuals of pneumonia, 
as it is granting the veteran's claim, and the veteran is not 
prejudiced by this.  

The Board finds that VA's duties have been fulfilled to the 
extent possible.  First, VA must notify the veteran of 
evidence and information necessary to substantiate the claim 
for benefits.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claims by means of a June 2002 
letter and by the discussions in the June 1994 rating 
decision, the April 1995 statement of the case, and the April 
1996, August 2003, and January 2004 supplemental statements 
of the case.  In the June 2002 letter, the RO stated that in 
order to establish entitlement to service-connected 
compensation, the evidence must show the following: (1) a 
disease or injury that either began in service or was made 
worse during service; (2) a current disability, which was 
usually shown by medical evidence; and (3) a relationship 
between the current disability and the disease or injury in 
service.  The RO noted that for certain conditions, the 
veteran did not need to show that he had a disease or injury 
in service; rather, the condition must be shown within one 
year following discharge from service.  

As to the veteran's claim for service connection for post-
traumatic stress disorder, in the June 2002 letter, the RO 
stated the evidence needed to show that he had been diagnosed 
with such condition, that there was credible supporting 
evidence that the claimed inservice stressor had occurred, 
and a relationship between the diagnosis of post-traumatic 
stress disorder and the inservice stressor, which was 
established by medical evidence.  The RO added that the 
veteran needed to provide a description of his inservice 
stressors so that VA could attempt to verify them.  At the 
time of the June 1994 rating decision, the veteran had not 
been diagnosed with post-traumatic stress disorder, and the 
RO denied the claim due to no current psychiatric disorder, 
to include post-traumatic stress disorder.  However, the 
veteran was subsequently diagnosed with post-traumatic stress 
disorder.  In the August 2003 supplemental statement of the 
case, the RO explained to the veteran what was lacking with 
his claim.  It acknowledged that the veteran had been 
diagnosed with post-traumatic stress disorder, but stated 
that the stressor the veteran had reported (which the 
examiner stated was the basis of the veteran's post-traumatic 
stress disorder) could not be verified.  As to the veteran's 
claim for service connection for a psychiatric disorder, in 
the August 2003 supplemental statement of the case, diagnosed 
as bipolar disorder, the RO stated that there was no 
competent evidence in the record linking the diagnosis of 
bipolar disorder to service.  

Thus, the veteran was informed that the evidence necessary to 
substantiate his claim for service connection for post-
traumatic stress disorder, would be credible evidence 
establishing that the veteran's inservice stressor had 
occurred.  He was also informed that the evidence necessary 
to substantiate his claim for service connection for bipolar 
disorder would be medical evidence establishing a nexus 
between the post service diagnosis of bipolar disorder and 
service, to include evidence establishing that the disease 
was manifested to a compensable degree within one year 
following the veteran's discharge from service.  

As to the veteran's claim for service connection for peptic 
ulcer disease, in the August 2003 supplemental statement of 
the case, the RO stated that the claim was being denied 
because the veteran had not brought forth competent evidence 
of a current disability of peptic ulcer disease or of active 
gastritis and that without evidence of a current disability, 
service connection could not be granted.  Thus, the veteran 
was informed that the evidence necessary to substantiate his 
claim would be evidence of a current gastrointestinal 
disability and evidence of a nexus between the current 
disability and service.  

As to the veteran's claim for service connection for a heart 
disorder, to include hypertension, the RO had initially 
denied the claim because the veteran had not brought forth 
competent evidence of a current heart disorder, to include a 
diagnosis of hypertension.  However, subsequently, evidence 
associated with the claims file showed that the veteran had 
been diagnosed with myocardial infarction and hypertension.  
In the June 2002 letter, the RO informed the veteran that 
hypertension was a presumptive disease and that such disease 
process would not need to have been shown in service, but 
could be shown up to one year following discharge from 
service to warrant service connection.  In the August 2003 
supplemental statement of the case, the RO told the veteran 
that the claim for service connection for a heart disorder, 
to include hypertension, was being denied because none of the 
evidence of record provided a nexus between the post service 
heart disorder, to include hypertension, and service.  Thus, 
the veteran was informed that the evidence necessary to 
substantiate his claim for service connection for a heart 
disorder, to include hypertension, would be evidence showing 
that heart disease or hypertension was manifested within one 
year following discharge from service or competent evidence 
of a nexus between the post service heart disorder, to 
include hypertension, and service.  

As to the petition to reopen the claim for service connection 
for an eye disorder, in the April 1995 statement of the case, 
the RO stated that the veteran's claim for an eye disorder 
had been denied in February 1990 because the evidence showed 
that the veteran had myopia, which was a refractive error of 
the eye.  The RO noted that refractive error was not a 
disability for which service connection may be granted.  The 
RO stated that in order to reopen the claim for service 
connection for an eye disorder, the veteran would need to 
bring forth new and material evidence, which would be 
evidence that had not been previously submitted and was 
probative of the issue at hand.  In the August 2003 
supplemental statement of the case, the RO told the veteran 
that none of the evidence associated with the claims file met 
those criteria.  Thus, the veteran was informed that the 
evidence necessary to reopen the claim for service connection 
for an eye disorder would be evidence of an eye disorder, 
other than myopia, which was due to service.

Second, in the same notice as informing the veteran of the 
evidence necessary to substantiate the claim, VA must inform 
the veteran of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In the June 2002 letter, 
the RO stated that VA must make reasonable efforts to help 
him get the evidence necessary to substantiate the claim, 
such as medical records, employment records, or records from 
other federal agencies.  It noted that the veteran would need 
to give VA enough information about these records so that VA 
could request them from the person or agency who had them, 
but that it was still the veteran's responsibility to make 
sure that these records were received by VA.  The RO stated 
that it had requested the veteran's military personnel file 
and that it already had the treatment records form the VA 
Medical Center in Decatur, Georgia and the veteran's active 
duty medical records and Alabama Army National Guard service 
records.  It asked the veteran to tell it about any 
additional information or evidence that he wanted VA to 
obtain for him.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the RO obtained the veteran's service medical 
records from the National Personnel Records Center.  VA has 
also obtained the records from the veteran's service in the 
Alabama Army National Guard and the Naval Reserve.  It has 
obtained medical records from the VA Medical Center in 
Decatur, Georgia, dated from 1993 to 2003.  The veteran had 
indicated he had received treatment at the VA Medical Center 
in Montgomery Alabama.  The RO attempted to obtain those 
records, and that facility indicated that it did not have any 
1975 treatment records.  VA has also obtained the Social 
Security Administration records used in granting the veteran 
disability benefits.  Finally, in accordance with its duty to 
assist, the RO had the veteran undergo several VA 
examinations throughout the appeals process related to his 
claims.

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to the 
issuance of a VCAA letter.  However, assuming solely for the 
sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In the present case, the rating decision which is currently 
on appeal was issued in June 1994.  Only after this rating 
action was promulgated did VA, in the June 2002 letter, 
provide notice to the claimant.  Because the VCAA notice in 
this case was not provided to the veteran prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  While the Court did 
not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 421.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard , 4 Vet. App. 384; Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in June 2002 was not 
given prior to the AOJ adjudication currently on appeal, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).   In the 
letter, the veteran was provided with 30 days to submit 
additional evidence.  He submitted additional evidence in 
July 2002.  The veteran was subsequently issued a 
supplemental statement of the case in January 2004, at which 
time, he was given 60 days to submit additional evidence and 
argument.  In February 2004, the veteran's representative 
submitted a statement, indicating that the veteran had no 
further evidence to submit.  The Board finds that the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the June 2002 letter provided to the 
veteran did not contain the exact wording of the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  Specifically, in the June 2002 
letter, the RO stated, "[T]ell us about any additional 
information that you want us to try to get for you."  
Additionally, in the August 2003 supplemental statement of 
the case, the RO provided the veteran with the provisions of 
38 C.F.R. § 3.159(b)(1), which unequivocally informed the 
veteran that he should submit any evidence in his possession 
that pertained to his claims.  Regardless, in a very recent 
Office of General Counsel opinion, the General Counsel 
determined that the Court's holding that the statute and the 
regulation required VA to include the fourth element was 
obiter dictum and was not binding on VA.  VA OGC Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  The General Counsel noted that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran asserts that he developed a psychiatric disorder, 
whether it is bipolar disorder or post-traumatic stress 
disorder, in service.  He states that the gastroenteritis 
diagnosed in service has caused him to have a chronic ulcer 
disease.  He also asserts that he developed high blood 
pressure while in service.  As to his eyes, the veteran 
states that he has a hole in his eye that was caused by 
service.

A.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for heart 
disease, to include hypertension; a psychosis, such as 
bipolar disorder; and peptic ulcer disease may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

1.  Psychiatric disorder
a.  Bipolar disorder

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bipolar disorder.  The 
service medical records are silent for any treatment for or 
diagnosis of a psychiatric disorder.  The separation 
examination report was normal with respect to any finding 
pertinent to the issue on appeal.  August 1977 and April 1979 
reports of medical examination show a normal psychiatric 
evaluation.  A May 1982 report of medical examination is 
silent for any psychiatric defects.  The veteran completed 
reports of medical history in August 1977, April 1979, and 
May 1982, and he denied any history of trouble sleeping, 
depression or excessive worry, and nervous trouble of any 
sort.  The first showing of a psychiatric disorder is in May 
1993, which is approximately 23 years following the veteran's 
discharge from service.  

Here, there is a lack of continuity of symptomatology of a 
psychiatric disorder between the time the veteran got out of 
service in 1970, to include the one-year period following his 
discharge from service, and the post service diagnosis of 
bipolar disorder.  Additionally, there is no competent 
evidence of a nexus between the post service diagnosis of 
bipolar disorder and service.  No medical professional has 
attributed the veteran's diagnosis of bipolar disorder to his 
service.  

While the veteran has attributed the current diagnosis of 
bipolar disorder to service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board finds that the veteran's claim for service 
connection for a psychiatric disorder, diagnosed as bipolar 
disorder, cannot be granted because the veteran has not 
brought forth competent evidence of a nexus between the 
current diagnosis and service, to include manifestations of 
such to a compensable degree within one year following the 
veteran's discharge from service.  Again, there is more than 
a 20-year gap in time between the veteran's discharge from 
service and the first diagnosis of a psychiatric disorder.  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a psychiatric disorder, diagnosed 
as bipolar disorder, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

b.  Post-traumatic stress disorder

The Board notes that while this appeal was pending, the 
applicable regulations regarding service connection for post-
traumatic stress disorder, 38 C.F.R. § 3.304(f), were amended 
on June 18, 1999, effective March 7, 1997.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999) (codified at 38 C.F.R. § 
3.304(f)).  However, the amendments do not apply to the 
veteran's claim, as he is not alleging that his post-
traumatic stress disorder is the result of having engaged in 
combat or is the result of personal assault.  

Service connection for post-traumatic stress disorder 
requires: (1) medical evidence diagnosing post-traumatic 
stress disorder, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

With respect to the first element (a diagnosis of post-
traumatic stress disorder), the Court has held that "a clear 
(that is, unequivocal) post-traumatic stress disorder 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable 
[Diagnostic and Statistical Manual of Mental Disorders (DSM)] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).

Where a veteran did not serve in combat or the stressor is 
not related to combat, his lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor.  See West (Carelton) v. Brown, 7 Vet. App. 70, 76 
(1994); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
see also VA ADJUDICATION PROCEDURE MANUAL M21-1, Part VI, 11.38 
(Aug. 26, 1996). 

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen, 10 Vet. App. 128; Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  The VA ADJUDICATION MANUAL M21-1 (M21-1) 
provides that the required "credible supporting evidence" 
of a non-combat stressor "may be obtained from" service 
records or "other sources."  See M21-1, part VI, formerly 
7.46.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for post-traumatic stress 
disorder.  The Board will concede that a diagnosis of post-
traumatic stress disorder has been entered based upon the 
veteran's report of an inservice stressor.  Specifically, in 
a January 2003 VA outpatient treatment report, the veteran 
reported that the ship he was on had almost sunk when they 
were in the Bermuda Triangle.  He stated that a fire had 
occurred on the ship and that he saw some sailors jump off 
the ship to "try to get out of the Navy."  He noted that 
the ship could have exploded in the fire because it was 
transporting flammable materials.  The examiner stated the 
veteran endorsed symptoms of post-traumatic stress disorder, 
such as having intrusive thoughts about the ship fire at 
least once or twice a week, having nightmares about the ship 
fire which would cause him to wake up and not be able to 
return to sleep, and becoming emotionally upset when exposed 
to reminders of the ship fire.

However, the veteran's claim fails because he has not brought 
forth evidence to corroborate his inservice stressor.  
Moreover, the Board notes that the veteran's report of 
inservice stressors has changed throughout the appeal period, 
which has caused the Board to question veteran's reliability 
as a historian and lessen the probative value of the 
veteran's report of his stressor or stressors, which is 
explained below.

When the veteran first claimed service connection for post-
traumatic stress disorder, he implied he had been in Vietnam.  
In a May 1993 private medical record, he stated he had stress 
from "Vietnam."  In a separate May 1993 record, the veteran 
was asked to describe any significant events during his 
military service.  He stated, "Vietnam-ship."  When 
examined in August 1993, the veteran reported no inservice 
stressors.  The examiner determined that post-traumatic 
stress disorder had not been found.

At a September 1994 RO hearing, the veteran admitted he had 
never been to Vietnam and had not seen anyone killed.  
However, he stated that while stationed in California, he 
inquired about "boxcars" that were on the military base, 
and he was told they were carrying bodies which had come back 
from Vietnam.  In an August 1996 VA examination report, the 
examiner stated, when he pointed out to the veteran that he 
had not been in Vietnam, that the veteran had replied that he 
did not care about the rules of VA and that he had his own 
set of rules and felt, as such, that he suffered from post-
traumatic stress disorder.  The examiner determined the 
veteran did not have post-traumatic stress disorder.

At the December 1996 hearing before the Board, the veteran 
testified that his stressor in service was the potential of 
his going to Vietnam.  When asked if any one particular 
incident had occurred to him, the veteran stated that he had 
been on a ship which had gone through the Bermuda Triangle 
and that "something happened on the ship."  At the October 
1997 hearing before the Board, the veteran discussed only the 
bipolar disorder and made no mention of post-traumatic stress 
disorder or an inservice stressor.  Rather, he stated that 
bipolar disorder was a life-long disease, which would mean 
that he had it while in service.  An October 1997 VA 
outpatient treatment report shows that the veteran reported 
incidents he had experienced while in the Bermuda Triangle 
where mysterious things happened.  The specifics of the 
incidents were not reported in that medical record.

An October 2001 VA treatment record shows that the veteran 
reported he feared for his life several times during his 
military career.  He stated he saw individuals killed during 
training accidents, but that the most traumatic incident was 
when the ship he was on had caught fire.  This was the first 
documented occasion of record in which the veteran reported 
an inservice fire as being, for him, a harrowing or 
personally threatening experience.  He added that the ship 
was a refueling ship and carried a large amount of flammable 
material, which made a fire extremely dangerous. 

In a July 2002 letter to the RO, the veteran stated that the 
traumatic incident was a problem with the boat, where the 
pumps stopped working and the boat had to be saved.  He added 
that an "SOS" had been sent out for any ships in the area 
and that they were about to abandon ship with sharks in the 
water, which made swimming an impossibility.  The veteran 
stated that suddenly, the pumps began to work and the ship 
was saved.  He asserted that the stressful events had 
occurred in March or April 1970.

The deck log book was obtained for the USS Caloosahatchee 
from March 1, 1970, to April 30, 1970.  The log book does not 
provide any information about a fire on board during that 
time frame  A response from the U.S. Armed Services Center 
for Research of Unit Records indicates that in February 1970, 
the ship suffered a "hydraulic pressure casualty," and the 
ship displayed flags indicating the ship was not under 
control, but subsequently came under control.

A September 2003 e-mail from PS indicates that he served on 
the USS Caloosahatchee from 1969 to 1972.  He stated that the 
fire the veteran was probably thinking about was one that 
occurred under the laundry area.  He added there were many 
small fires "but none of them were serious."  PS also 
remembered the incident where there was a leak in the 
hydraulic piping and that the ship had to recover from a 15 
degree list.  A September 2003 e-mail from JC indicates that 
he remembered the incident when the ship was on an "extreme 
list," but reported that he could not remember a fire.

It must be noted that no medical professional has entered a 
diagnosis of post-traumatic stress disorder based upon the 
veteran's report of the incident where the ship was on an 
"extreme list," or otherwise characterized as a hydraulic 
pressure casualty.  There are medical records in the claims 
file where a diagnosis of post-traumatic stress disorder is 
entered; however, such diagnosis is entered without any 
report of stressors.  The only diagnosis of post-traumatic 
stress disorder that has been attributed to a stressor 
reported by the veteran is the January 2003 diagnosis based 
upon the veteran's report of a fire on board the ship.  

The changes in the veteran's stories, which are apparent from 
a review of the record, have caused the Board to doubt his 
credibility as to all reported stressors.  While the veteran 
has submitted a statement from someone who served on the same 
ship, PS's report of the fire does not coincide with the 
veteran's report of the fire.  Based on the veteran's report 
of the fire, it was more than just a small fire-as he states 
he saw men jumping off the ship and the veteran was afraid 
for his life.  Thus, the Board does not find that PS's 
statement corroborates the veteran's reported inservice 
stressor.  Additionally, the log books, which were created 
contemporaneously with incidents that occurred at that time, 
do not substantiate there being a fire on board the ship in 
March or April 1970.  Thus, the veteran's report of the 
inservice incident is not corroborated by the record.  The 
Board notes that the veteran did not report the life-
threatening stressor of a fire on board until 2001-eight 
years after he filed his claim for service connection for 
post-traumatic stress disorder.  Further, at the September 
1994 hearing, the veteran stated that he did not see anyone 
killed, maimed, or injured while in service, but then 
subsequently stated in October 2001 that he saw individuals 
killed during training accidents.  The effect of these 
inconsistencies by the veteran is to cast doubt on his 
credibility as a historian.  The fact that he may have 
confused a shipboard fire with a hydraulic failure occurring 
about that would only serve to confirm such doubts concerning 
his historical credentials.  

As stated above, a non-combat stressor must be supported by 
"credible supporting evidence."  Here, the only evidence 
that supports the veteran's allegation of the inservice 
stressor are, essentially, his own statements.  The veteran's 
statements, by themselves, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor; nor can 
credible supporting evidence of the actual occurrence of an 
inservice stressor consist solely of after-the-fact medical 
nexus evidence.  See Cohen, 10 Vet. App. 128; Moreau, 9 Vet. 
App. 389; Dizoglio, 9 Vet. App. at 166.  

The Board finds that the veteran's claim for service 
connection for post-traumatic stress disorder cannot be 
granted because the veteran has not brought forth evidence 
corroborating the inservice stressor of a fire of any 
significance while on board the USS Caloosahatchee.  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for post-traumatic stress disorder, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

2.  Peptic ulcer disease

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for peptic ulcer disease.  The 
service medical records show that in May 1970, the veteran 
was seen with complaints of nausea, vomiting, and cramps.  
The examiner stated that palpation of the abdomen showed an 
increase in severity of pain.  A diagnosis of gastroenteritis 
was entered.  The separation examination report was normal 
with respect to any finding pertinent to the issue on appeal.

Post service medical records show diagnoses of "history of" 
peptic ulcer disease.  However, there are no post service 
medical records that show a diagnosis of active peptic ulcer 
disease, to include an upper gastrointestinal series 
confirming the diagnosis.  For example, a March 1993 private 
medical record shows the veteran reporting multiple 
exacerbations of peptic ulcer disease and duodenal ulcer 
disease, which he stated had occurred in 1977, 1980, 1981, 
1983, and 1989.  The examiner diagnosed peptic ulcer disease 
"in the past."  However, it must be noted that August 1977, 
April 1979, and May 1982 reports of medical examination were 
negative as to a finding of a gastrointestinal disorder.  
Additionally, in reports of medical history completed by the 
veteran on those three occasions, he denied a history of 
frequent indigestion and intestinal problems.  A March 1989 
private medical record shows a diagnosis of "history of" 
chronic peptic ulcer disease.  At that time, the veteran 
reported a history of peptic ulcer disease since 1977.  At 
the December 1996 hearing before the Board, the veteran 
stated he was diagnosed with an ulcer in 1977.  At the 
October 1997 Board hearing, the veteran stated he was being 
treated for active ulcer disease.  He asserted that an ulcer 
was the same disease process as gastroenteritis, which is why 
he believed that his ulcer disease was related to service.

A March 2003 VA examination report shows that the examiner 
noted that the veteran had been diagnosed with 
gastroenteritis in service.  He also noted, "There is no 
record of his having had an upper gastrointestinal series at 
that time or even any other time...."  At the time of the 
examination, the veteran reported that his gastrointestinal 
symptoms involved nausea without vomiting, mild flatulence, 
and a slight fluctuation of body weight.  He stated he was 
lactose intolerant and avoided drinking milk.  The examiner 
stated, "In summary there is no evidence from the history 
and from the physical examination that this man has peptic 
ulcer disease.  He may have recurrent gastritis with 
esophagitis but this is not conclusive."  The examiner 
ordered an upper gastrointestinal series.  He added, "Final 
decision as to whether the [] gastrointestinal abnormalities 
are at least as likely related to [] peptic ulcer disease in 
the service is purely conjectural."  A March 2003 upper 
gastrointestinal series showed "no findings suggestive of 
peptic ulcer disease in the stomach or duodenum."  In an 
April 2003 addendum, the examiner entered a diagnosis of 
"Episodic gastritis by history."  He then stated it was at 
least as likely as not that the gastritis was related to the 
gastrointestinal symptoms treated in the service.

The Board finds that the veteran has not brought forth 
competent evidence of a current diagnosis of a 
gastrointestinal disorder, to include peptic ulcer disease 
and gastritis.  Of record are medical records, dating from 
1970 to 2003, none of which show a diagnosis of active peptic 
ulcer disease or active gastritis.  As stated above, the 
evidence shows only findings and diagnoses of "history of" 
gastrointestinal symptoms or a notation that the 
gastrointestinal symptoms were "in the past."  Such 
findings are not evidence of a current disability.  The most 
recent medical evidence establishes that the veteran does not 
have peptic ulcer disease.  Additionally, in the April 2003 
addendum, the examiner did not diagnose active gastritis; 
rather, he diagnosed gastritis "by history" and then 
attributed the "history" of gastritis to the veteran's one 
episode of gastrointestinal symptoms in service.  The Board 
finds that this is not a current diagnosis of a chronic 
condition.  There is a lack of evidence of continuity of 
symptomatology of any active gastrointestinal disease since 
the veteran's discharge from service.  The evidence of record 
clearly refutes a current finding of a chronic 
gastrointestinal disorder.  

Therefore, without competent evidence of a current, active 
gastrointestinal disorder, to include peptic ulcer disease 
and gastritis, the claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Although the veteran has claimed that he has a chronic 
gastrointestinal disorder, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 2 Vet. App. at 
494.  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a gastrointestinal disorder, to 
include peptic ulcer disease and gastritis, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. 49.

3.  Heart disorder, to include hypertension

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a heart disorder, to include 
myocardial infarction and hypertension.  The service medical 
records show that in October 1969, the veteran had a blood 
pressure reading of 140/90 (systolic/diastolic).  In August 
1970, his blood pressure was 130/80.  The separation 
examination was normal with respect to any finding pertinent 
to the issue on appeal, and the veteran's blood pressure 
reading was 100/58.

An August 1977 report of medical examination shows clinical 
evaluations of the heart and vascular system were normal.  
The veteran's blood pressure reading was 110/68.  An April 
1979 report of medical examination shows clinical evaluations 
of the heart and vascular system were normal.  The veteran's 
blood pressure was 120/80.  A May 1982 report of medical 
examination shows clinical evaluations of the heart and 
vascular system were normal.  The veteran's blood pressure 
was 130/90.

An August 1993 VA examination report shows that the veteran's 
blood pressure readings were 130/90, 130/90, and 145/90.  The 
examiner entered a diagnosis of "Heart disease, not found."  
At the December 1996 Board hearing, the veteran testified 
that he had an elevated blood pressure reading of 140-150/110 
while in service.  The veteran stated that he took medication 
for hypertension in service for two to three months.  He 
noted he did not remember having a heart problem while in 
service.  The veteran stated that the next time he had an 
elevated blood pressure reading was in 1995 and that he had 
been diagnosed with a heart disorder around that time as 
well.  At the October 1997 hearing, the veteran stated he 
could not remember being treated for hypertension during 
service, but noted that he was given "a lot of pills" while 
in service.  He stated he felt that his current hypertension 
was related to service because, when he was hospitalized in 
1970, he had been told he had hypertension.

The first showing of a diagnosis of hypertension was in March 
1996, in a VA treatment record, which is 26 years following 
the veteran's discharge from service.  The first showing of a 
heart disorder is in May 1997, when a diagnosis of coronary 
vasospasm is entered, and a notation that an echocardiogram 
was done at that time after the veteran had an acute 
inferolateral myocardial infarction.  This is 27 years 
following the veteran's discharge from service.  There are no 
blood pressure readings within the first year of the 
veteran's discharge from service to show manifestations of 
hypertension to a compensable degree.  Thus, there is no 
competent evidence of a nexus between the post service heart 
disorder, to include hypertension, and service.  

While the veteran has attributed his hypertension and heart 
disorder to service, he has not been shown to have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 2 Vet. App. at 
494.  

The Board finds that the veteran's claim for service 
connection for a heart disorder, to include myocardial 
infarction and hypertension, cannot be granted because he has 
not brought forth competent evidence of a nexus between the 
current diagnoses of myocardial infarction and hypertension 
and his service, to include manifestations of such to a 
compensable degree within one year following the veteran's 
discharge from service.  Accordingly, for the reasons stated 
above, the Board finds that the preponderance of the evidence 
is against the claim for service connection for a heart 
disorder, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

4.  Residuals of pneumonia

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for residuals of pneumonia.  The service medical 
records show that the veteran was hospitalized with right 
lower lobe pneumonia in August 1970, which was determined not 
to have existed prior to the veteran's entrance into service.  
At the time of discharge, chest films revealed a marked 
clearing of the right lower lobe pneumonia, which was 
determined to be "almost completely normal."  At the time 
of separation from service, there were no reports of defects 
as to the clinical evaluation of the veteran's lungs.

The post service medical records show that in June 1996, the 
veteran was treated for pneumonia.  A March 2003 VA 
examination report shows that the examiner found only a 
history of pneumonia in 1970 and that the most recent chest 
x-ray showed chronic obstructive pulmonary disease.  He 
requested that the veteran undergo a spirometry to assess the 
present pulmonary function.  An April 2003 pulmonary function 
test showed small airway disease.  In an April 2003 addendum, 
the examiner stated that the spriometry study reported small 
airway disease and that it was at least as likely as not that 
the mild respiratory disorder indicated on the spirometry was 
related to the military.  

Thus, the examiner has attributed the small airway disease to 
the veteran's incident of pneumonia in service.  There is no 
competent evidence to refute this medical opinion.  
Accordingly, the Board finds that service connection for 
residuals of pneumonia, diagnosed as small airway disease, is 
granted.

B.  New and material evidence

Pursuant to 38 U.S.C.A. § 7105(c) (West 2002), a decision by 
the RO may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001, and the veteran's claim was filed in October 
1996.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2003)).

In the February 1990 rating decision, the RO denied service 
connection for an eye condition.  The evidence of record at 
that time consisted of service medical records, which showed 
that the veteran had myopia upon enlistment and had it at 
separation from service, and the veteran's application for 
compensation benefits.  In denying the claim, the RO stated 
the service medical records showed that the veteran had 
myopia at the time he entered service and wore glasses.  The 
RO then stated there was no evidence of a chronic eye 
condition in service.  Thus, the RO denied the claim because 
of the lack of evidence of a chronic eye disorder subject to 
service connection.  That decision is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103 (2003).

The Board notes that myopia, also known as refractive error, 
of the eye is not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c); 4.9 (2003).  
Therefore, service connection for such may not be granted.  

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the February 1990 rating decision, which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for an eye 
disorder.  See 38 C.F.R. § 3.156(a).  At the time of the 
February 1990 rating decision, the evidence of record showed 
that the veteran had myopia.  

The additional evidence received since the February 1990 
rating decision only further confirms a fact that was already 
of record previously-that the veteran has myopia of both 
eyes.  The Board notes that there is minimal evidence that 
has been associated with the record that relates to the 
veteran's eyes.  At the December 1996 Board hearing, the 
veteran was asked what eye disorder he currently had, and he 
stated he had "Myopia, nearsightedness," which he stated 
had started when he was in the fourth grade.  At the October 
1997 hearing, the veteran stated that he had vision problems 
prior to entering service, which had gotten worse while he 
was in service.  Thus, the Board finds that the additional 
records associated with the claims file are either cumulative 
and redundant of that which was of record at the time of the 
February 1990 rating decision, or they are not relevant to 
the issue on appeal and cannot constitute new and material 
evidence to reopen the claim for service connection for an 
eye disorder.  See id.

As noted in the introduction, the Board is referring the 
issue of service connection for glaucoma to the RO for its 
initial consideration, as the RO has not adjudicated that 
claim.

While the veteran asserts that he has an eye disorder that he 
incurred in service, his current allegations do not provide a 
basis to reopen the claim for service connection for an eye 
disorder, diagnosed as myopia.  See id.; see also Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the 
February 1990 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for an eye disorder, 
diagnosed as myopia, and, thus, cannot constitute new and 
material evidence.  See 38 C.F.R. § 3.156(a).  Accordingly, 
the petition to reopen such claim is denied.


ORDER

Service connection for a psychiatric disorder, to include 
bipolar disorder and post-traumatic stress disorder, is 
denied.

Service connection for peptic ulcer disease and gastritis is 
denied.

Service connection for a heart disorder, to include 
myocardial infarction and hypertension, is denied.

Service connection for residuals of pneumonia, diagnosed as 
small airway disease, is granted.

The petition to reopen the claim for service connection for 
an eye disorder is denied.


REMAND

In light of the Board's grant of service connection for 
residuals of pneumonia, diagnosed as small airway disease, 
the Board must remand the issue of a total rating for 
compensation based upon individual unemployability.

Additionally, the veteran has not been issued a VCAA letter 
in connection with his claim for a total rating for 
compensation based upon individual unemployability.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative, if any, of any 
information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim for total rating 
for compensation based upon individual 
unemployability and informing him of 
which information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in his possession that pertains 
to the claim.

2.  The RO should readjudicate the claim 
for total rating for compensation based 
upon individual unemployability.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


			
	HOLLY E. MOEHLMANN	JEFF MARTIN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                           
Board of Veterans' Appeals



	                         
__________________________________________
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



